 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    FRANKIE MENDEZ,                                     Case No. 1:19-cv-01759-LJO-BAM (PC)
12                        Plaintiff,                      ORDER GRANTING PLAINTIFF’S
                                                          APPLICATION TO PROCEED IN FORMA
13            v.                                          PAUPERIS
14    RALPH DIAZ, et al.,                                 (ECF No. 2)
15                        Defendants.                     ORDER DIRECTING PAYMENT OF
                                                          INMATE FILING FEE BY CALIFORNIA
16                                                        DEPARTMENT OF CORRECTIONS AND
                                                          REHABILITATION
17

18           Plaintiff Frankie Mendez is a state prisoner proceeding pro se in this civil rights action

19   pursuant to 42 U.S.C. § 1983.

20           On December 10, 2019, Plaintiff initiated the instant action in the Sacramento Division of

21   the United States District Court for the Eastern District of California. (ECF No. 1.) On

22   December 19, 2019, this action was transferred to this Court. (ECF No. 5.)

23           Currently before the Court is Plaintiff’s application to proceed in forma pauperis pursuant

24   to 28 U.S.C. § 1915, filed on December 10, 2019. (ECF No. 2.) A certified copy of Plaintiff’s

25   prison trust account statement that reflects the activity in Plaintiff’s trust account for the last six

26   months was filed on December 27, 2019. (ECF No. 10.)

27           Since Plaintiff has made the showing required by § 1915, the application to proceed in

28   forma pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee of $350.00 for
                                                          1
 1   this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments in the

 2   amount of twenty percent (20%) of the preceding month’s income credited to Plaintiff’s trust

 3   account. The California Department of Corrections and Rehabilitation is required to send to the

 4   Clerk of the Court payments from Plaintiff’s trust account each time the amount in the account

 5   exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

 6          Accordingly, IT IS HEREBY ORDERED that:

 7          1.      Plaintiff's application to proceed in forma pauperis, (ECF No. 2), is GRANTED;

 8          2.      The Director of the California Department of Corrections and Rehabilitation

 9                  or his/her designee shall collect payments from Plaintiff’s prison trust account

10                  in an amount equal to twenty percent (20%) of the preceding month’s income

11                  credited to the prisoner’s trust account and shall forward those payments to

12                  the Clerk of the Court each time the amount in the account exceeds $10.00, in

13                  accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has been

14                  collected and forwarded to the Clerk of the Court. The payments shall be

15                  clearly identified by the name and number assigned to this action;

16          3.      The Clerk of the Court is directed to serve a copy of this order and a copy of

17                  Plaintiff’s in forma pauperis application on the Director of the California

18                  Department of Corrections and Rehabilitation, via the Court’s electronic case

19                  filing system (CM/ECF); and

20          4.       The Clerk of the Court is directed to serve a copy of this order on the Financial
21                  Department, U.S. District Court, Eastern District of California.

22
     IT IS SO ORDERED.
23

24      Dated:     January 2, 2020                             /s/ Barbara    A. McAuliffe           _
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                        2
